DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al (Macromolecules article 2001).
Nakano et al disclose a monomer having the structure as set forth by the instant formla (Ma) of the instant claim 13:


    PNG
    media_image1.png
    122
    124
    media_image1.png
    Greyscale


Wherein R1 and R2 are demonstrated as phenyl rings (C6), and R3 is H.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The instant claims 1-12 are indicated as containing allowable subject matter. The instant claims are drawn to a resist composition comprising a base polymer having a monomer comprising a carboxyl group substituted by a pyridine ring-containing tertiary hydrocarbyl group. The closest prior art teaches resist pattern treatment compositions having polymers having similar monomers, resist materials having polymers with nitrogen containing heterocyclic rings without fair teachings of suggestions to prepare a pyridine ring containing (meth)acrylate having the ring bonded to a tertiary carbon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722